Citation Nr: 0706500	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-03 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1973 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the above claim.

In January 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

In May 2004, the veteran submitted a statement that can be 
construed as a claim for service connection for an acquired 
psychiatric disorder, including a bipolar disorder.  This 
claim is referred to the RO for appropriate action.


FINDING OF FACT

The veteran did not engage in combat during service and there 
is no corroboration or verification of the occurrence of the 
veteran's claimed stressors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in February 2002, March 2004, and 
November 2005.  The veteran was told of the requirements to 
successfully establish service connection, advised of his and 
VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claim to the RO.  The 
content of these letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the March 2004 
and November 2005 notice letters was subsequently considered 
by the RO in the April 2006 supplemental statement of the 
case.  Accordingly, there is no indication that the outcome 
of the case would have been different had the veteran 
received pre-adjudicatory notice.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claim for entitlement to service 
connection was denied by the RO and is also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  In the April 2006 
supplemental statement of the case, the RO did notify the 
veteran that if compensation was granted, a disability rating 
and an effective date would be assigned.  In the usual course 
of events, VA would readjudicate the pending claim after 
providing such notice.  The fact that this did not occur in 
this case, however, is harmless error since such notice was 
not even required for the reasons given above.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

In compliance with the Board's prior remand, the RO obtained 
the veteran's service personnel records from the National 
Personnel Records Center.  In March 2004, the veteran was 
also requested to provide more specific and any verifying 
information that he could regarding his claimed stressors.  
For the most part, his reported stressors are anecdotal.  The 
RO has indicated that the information provided is not 
specific enough as to dates, locations, and individuals 
involved to conduct additional research.  Given this 
particular fact situation, the Board finds that the RO has 
made all reasonable attempts to assist the veteran in 
substantiating his claim for service connection for PTSD.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  VA need not obtain an 
examination in this case, as there is no verified stressor.  
The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Service connection

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MEDICAL DISORDERS (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996).

Initially, the Board acknowledges that the veteran has 
received a medical diagnosis of PTSD, attributed to his 
account of his military service.  See VA treatment record, 
dated February 20, 2001.  However, the Board is unable to 
accept the diagnosis as based upon a confirmed stressor 
because the preponderance of the evidence is against a 
finding that the veteran engaged in combat with the enemy 
during active service, and the record does not otherwise 
contain credible evidence which confirms his account of in-
service stressors.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that the veteran 
did engage in combat, but that the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate the veteran's testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 
98.

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003). See also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

The veteran has not received combat citations, badges, or 
other decorations indicative of combat engagement.  Thus, 
there are not "recognized military citations or other 
supportive evidence" that the veteran actually engaged in 
combat.  West v. Brown, 7 Vet. App. 70, 76 (1994) (emphasis 
added).  The Board finds, therefore, that he is not a veteran 
of combat.  Accordingly, under 38 C.F.R. § 3.304(f), the 
occurrence of claimed stressors not related to combat must be 
supported by credible evidence.

The veteran stated that his primary stressors occurred while 
serving on the U.S.S. Badger.  He stated that he was a deck 
hand and his job was to be fire watch during weapons and 
helicopter operations in late 1972 and early 1973, that he 
was part of a unit that conducted offense operations, and 
that he was a water transit seaman/deckhand.  At one time, he 
stated that the engines cut out three times while going into 
the North China Sea during a storm and the ship almost sank 
due to systems failure.  In another incident, the veteran was 
on the quarter deck standing watch during a battle and a 
missile came from a submarine.  The veteran also stated that 
he cried in front of the captain because he did not 
understand why he was stressed out and that he had behavioral 
problems while aboard the U.S.S. Badger, which he asserts 
were really misconstrued mental problems.  He was reportedly 
discriminated against because of his mental condition.  

Service personnel and service medical records do not support 
the occurrence of any of the alleged in-service stressors.  
Personnel records show that the veteran was aboard the U.S.S. 
Badger from March 1974 to April 1975.  He was fined for 
striking another member of the Armed Forces.  This does not 
confirm that the veteran experienced a stressful event, only 
that he engaged in disruptive behavior.  The descriptions the 
veteran gave of his alleged in-service stressors are too 
vague to confirm with the U.S. Army and Joint Services 
Records Research Center (JSRRC).  The veteran has not 
provided corroborating evidence to verify the occurrence of 
any such claimed stressors.  

Without credible supporting evidence that the claimed in-
service stressors actually occurred, the veteran's claim for 
service connection for PTSD must be denied.  Further, the 
service medical records are negative for any complaints or 
findings of PTSD and there is no competent medical evidence 
of record showing that PTSD had its onset during active 
service.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the 


evidence is against the veteran's claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


